Citation Nr: 0308882	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  00-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.

3.  Entitlement to an increased evaluation for a corneal scar 
of the left eye with residuals of a traumatic cataract, 
currently evaluated as 30 percent disabling. 

4.  Entitlement to a compensable evaluation for a shell 
fragment wound scar of the right medial thigh.

5.  Entitlement to a compensable evaluation for a shell 
fragment wound scar of the right arm (dorsum).

6.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right upper extremity with right 
median neuropathy, currently evaluated as 10 percent 
disabling. 

7.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the right ankle with retained 
foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  

At a hearing held in December 2001, the veteran appears to 
have raised the issue of entitlement to service connection 
for tinnitus.  As this issue has not been procedurally 
developed for appellate review, the Board refers it back to 
the RO for appropriate action.


REMAND

In connection with this appeal, the Board undertook 
additional development.  In this regard, the Board requested 
that additional treatment records of the veteran be obtained 
and that the veteran be afforded examinations of the 
disabilities at issue.  In December 2002 and January 2003, 
examinations as requested by the Board were accomplished, and 
the reports of those examinations as well as additional 
treatment records were subsequently added to the record on 
appeal.  However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit issued a decision that 
essentially will now require a remand of this case to the RO 
for consideration in the first instance of the additional 
evidence obtained by the Board, and if necessary, issuance of 
a supplemental statement of the case.   See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

The notes further, that although examinations of the 
disabilities at issue were conducted, additional development 
is still needed in this case regarding the issues involving 
increased ratings for shell fragment wound injuries of the 
right medial thigh, the right arm (dorsum), the right upper 
extremity with right median neuropathy, and the right ankle 
with retained foreign body.  In this case, although these 
disabilities were examined by VA in December 2002 as 
requested by the Board, the examiner did not include findings 
with respect to range of motion, including functional loss 
due to pain, weakened movement, excess fatigability, 
incoordination, pain on movement and limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  
Therefore, another examination is needed on these issues 
before the Board can adjudicate the veteran's claims. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be examined, if 
possible, by the same VA examiner who 
concluded the December 2002 orthopedic 
examination, to determine the nature and 
extent of disability from the veteran's 
shell fragment wound of the right arm 
(dorsum), his shell fragment wound of the 
right upper extremity with right median 
neuropathy, his shell fragment wound of 
the right ankle with retained foreign 
body, and his shell fragment wound of the 
right medial thigh.  If that particular 
examiner is unavailable, then the case 
should be referred to another examiner.  

The examiner should evaluate each 
affected joint for degrees of range of 
motion, and should determine whether each 
affected joint exhibits weakened 
movements, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities at issue.  
The examiner should also provide an 
opinion as to the degree, if any, of 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use.  A complete rationale for 
all opinions and conclusions expressed 
should be provided. 

2.  After undertaking any additional 
development deemed appropriate, reviewing 
the additional evidence added to the 
record since the RO last reviewed the 
veteran's claims including that obtained 
by the Board, and affording the veteran 
and his representative full opportunity 
to supplement the record, the RO should 
then readjudicate each of the veteran's 
claims on appeal.   Any further action to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000 which is deemed 
necessary should be accomplished. 

3.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	             
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).













 

